EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to provide minor corrections to ensure consistency in terms: 

In claim 1, in line 8, the word --- shapes --- has been inserted after the term “arcuate “u” “.
In claim 3, in line 4, the limitation --- plurality of the --- has been inserted before the word “arcuate”.
In claim 3, in line 4, the word “shape” has been deleted and the word --- shapes --- inserted therefor.
In claim 3, in line 5, the word “ “u” shape” has been deleted and the limitation --- arcuate “u” shapes --- inserted therefor.
In claim 10, in line 1, the word --- first --- has been inserted before the word “orientation”.
In claim 12, in line 4, the word --- first --- has been inserted before the word “image”.  

Reasons for Allowance
Claims 1-13 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art does not teach or suggest determining by analysis of a first image a first orientation of an imageable member within a region of interest based on the analysis of the first image including the region of interest and an image of the imageable member associated with an instrument, wherein the imageable member has a shape that is configured to appear as a plurality of arcuate “u” shapes or arcuate “n” shapes in the first image, wherein the determination of the first orientation is based upon whether the plurality of arcuate “u” shapes or the plurality of arcuate “n” shapes are identified as appearing in the first image, in combination with the other claimed elements.   
With regards to claim 13, the prior art does not teach or suggest that determining the orientation of an imageable member, which is a helix coil, comprises determining a center longitudinal line along a distal portion of the helix coil, determining at least one of a first line or a second line extending substantially parallel to and on either a first or second side of the center longitudinal line, determining at least one of a first or second period length of high contrast portions of the helix coil intersecting either the first or the second line along its length and calculating an angle of the helix coil based on the determined first period length or the second period length, in combination with the other claimed elements.
The dependent claims are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793